DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 7 and 16.
b.    Pending: 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “subjecting a group of memory cells of a memory device … subsequent to subjecting the first group of memory cells to the particular quantity of PECs, assessing a data retention capability of the first group of memory cells.” Examiner is not sure whether “a group of memory cells” and “the first group of memory cells” is same or different. Also there is insufficient antecedent basis for “the first group of memory cells” in the claim. For the purpose of continuing examination, this limitation has been understood as “subjecting a first group of memory cells of a memory device … subsequent to subjecting the first group of memory cells to the particular quantity of PECs, assessing a data retention capability of the first group of memory cells.”
Claims 2-6 are rejected based upon their respective dependencies to Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 	
Lee PG PUB 20030210573 (hereinafter Lee).

Regarding independent claim 1, Lee teaches a method, comprising: 
subjecting (“endurance test” indicated in figure 4 and [0029] of Lee, [0031] of Lee, “…endurance test includes a step of measuring threshold voltages, i.e., an erase threshold voltage and a program threshold voltage of a cell when each erase and program cycle is completed…”) a group of memory cells (S110 in figure 5 of Lee, [0034] and S110-S140 in figure 5 of Lee is repeatedly performed indicating more than 1 cell is used) of a memory device to a particular quantity of program/erase cycles (x axis in figure 4 of Lee) (PECs) representative of a desired operating characteristic of the memory device; and 
subsequent to subjecting the first group of memory cells to the particular quantity of PECs (any number in x axis in figure 4 of Lee), assessing a data retention capability of the first group of memory cells (threshold curves such as 1p, 20, 3p or 1e, 2e, 3e in figure 4 of Lee, [0037] of Lee, “…curve 1p indicates program threshold voltages V.sub.Tp measured whenever each program operation is completed during the endurance test…” the shift of 1p or 1e reveals data retention capability, e.g., in a case that 1p is a flat line, it means threshold of the test cell is not changing after repeat P/E cycle, indicates good data retention capability).  

Regarding claim 2, Lee teaches the method of claim 1, wherein assessing the data retention capability comprises determining a read window of the group of memory cells (S140’ in figure 6 of Lee).  

Regarding claim 3, Lee teaches the method of claim 2, further comprising determining an initial read window for a different group of memory cells of the memory device based, at least in part, on the determined read window of the group of memory cells (figure 6 of Lee teaches that at step S140’, when read is not successful, a new round test on different test cell will be performed, this new round of test include a new S140’ step).
  
Regarding claim 4, Lee teaches the method of claim 3, further comprising performing a program operation on the different group of memory cells using the initial read window (figure 6 of Lee teaches that at step S140’, when read is not successful, a new round test on different test cell will be performed, this new round of test include a new S120 step).  

Regarding claim 5, Lee teaches the method of claim 1, wherein the particular quantity of PEC (any number in x axis in figure 4 of Lee, e.g., Nc in figure 4) to which the group of memory cells are subjected is representative of a desired data retention capability of a different group of memory cells of the memory device after undergoing the particular quantity of PECs (yes branch in S140 in figure 5 of Lee, or [0032] of Lee, “…if the maximum erase threshold voltage V.sub.TEMX is lower than the critical erase threshold voltage V.sub.TEC and the minimum program threshold voltage V.sub.TPMN is higher than the critical program threshold voltage V.sub.TPC, the initial erase time interval Te corresponds to a practical minimum erase time interval, i.e., the erasing time interval that can be applied to a floating trap type nonvolatile memory device...”)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 11-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	
Aritome PG PUB 20070253256 (hereinafter Aritome), in view of Lee PG PUB 20030210573 (hereinafter Lee).
	
Regarding independent claim 7, Aritome teaches a system (figures 7 or 8 of Aritome), comprising: 
a processing device (720 or 712 in figure 7 of Aritome); and 
a memory device (702 or 704 in figure 7 of Aritome) couplable to the processing device (720 or 712 in figure 7 of Aritome), wherein the processing device is configured to: subject a first group of memory cells (selected cells in figure 6A) of the memory device to a plurality of program/erase cycles (PECs) (x axis in figure 6A of Aritome show P/E cycles, e.g., 1000, 10K and 100K P/E cycles); and determine, subsequent to subjection of the first group of memory cells to the plurality of PECs, an operating characteristic of the first group of memory cells (figure 6A teaches read and verify voltages are adjusted according to P/E cycles).  
But Aritome does not teach wherein a quantity of the plurality of PECs is based at least in part on a quantity of programming operations undergone by a second group of memory cells of the memory device. Specifically, figure 6A of Aritome merely teaches read/verify voltages could be adjusted based on P/E cycles, but does not provide details of how relationship between read/verify voltage vs P/E cycles are obtained.
However, Lee teaches in figure 4 a method of obtaining relationship between P/E cycles and threshold voltages by using test cells. Lee further teaches in figure 5 to search and identify optimal erase time Te by running endurance tests on test cells. The advantages of doing so is “the endurance of electrically erasable charge trap nonvolatile memory cells according to some embodiments of the invention may be increased”.
Aritome and Lee are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Aritome and Lee before him, to modify the read/verify voltages adjusted by P/E cycles of Aritome to include the obtain optimal trim parameters by using test cells logic and implementation of Lee, such that wherein a quantity of the plurality of PECs (x axis in figure 6A of Aritome show P/E cycles, e.g., 1000, 10K and 100K P/E cycles) is based at least in part on a quantity of programming operations (x axis in figure 4 of Lee) undergone by a second group of memory cells of the memory device.

Regarding claim 11, the combination of Aritome and Lee teaches the system of claim 7, wherein the processing device is configured to determine the performance characteristic (read/verifying voltages for cells having cycling exceed 10K in figure 6A of Aritome) of the first group of memory cells after greater than threshold period of time (in a case cycling in figure 6A of Aritome reaches 10K) after completion of subjecting the first group of memory cells to the plurality of PECs (cycling of 1K in figure 6A of Aritome).  

Regarding claim 12, the combination of Aritome and Lee teaches the system of claim 7, wherein the processing device is configured to extrapolate a rate of change of a read window of the first group of memory cells with respect to the plurality of PECs (figure 6A of Aritome suggest read/verify voltages for cells exceed 10K cycling can use same voltages as 10K).  

Regarding claim 13, the combination of Aritome and Lee teaches the system of claim 7, wherein the processing device is configured to, responsive to completion of subjecting the first group of memory cells to the plurality of PECs, cause the first group of memory cells to be released for data storage (figure 3 of Aritome teaches start voltage for program operation is adjusted based on cycling counts).  

Regarding claim 14, the combination of Aritome and Lee teaches the system of claim 13, wherein the plurality of PECs are not associated with the data storage (figure 4 of Lee teaches a relationship between threshold and cycling counts based on test cells).  

Regarding independent claim 16, the combination of Aritome and Lee teaches an apparatus (figures 7 or 8 of Aritome), comprising: 
a first group of memory cells (test cells in figure 4 of Lee); 
a second group of memory cells (cells in figures 3, 4, 5, 6 of Aritome); and 
control circuitry (712 in figure 7 of Aritome) coupled to the first (test cells in figure 4 of Lee) and second groups (cells in figures 3, 4, 5, 6 of Aritome) of memory cells, wherein the control circuitry is configured to: subject the first group of memory cells (test cells in figure 4 of Lee) to a plurality of program/erase cycles (PECs) at an accelerated rate ([0031] of Lee, “…endurance test includes a step of measuring threshold voltages, i.e., an erase threshold voltage and a program threshold voltage of a cell when each erase and program cycle is completed…”) relative to a rate of PECs associated with programming the second group of memory cells; and 
program the second group of memory cells using an initial target voltage corresponding to a particular data retention capability based on the plurality of PECs (figure 3 of Aritome teaches to adjust program voltages based on cycle counts).  

Regarding claim 17, the combination of Aritome and Lee teaches the apparatus of claim 16, wherein the control circuitry is further configured to: subject the first group of memory cells (test cells in figure 4 of Lee) to a particular quantity of PECs during a first period of time; and subject the second group of memory cells (cells in figures 3, 4, 5, 6 of Aritome) to the particular quantity of PECs during a second period of time in association with a plurality of programming operations. 
 
Regarding claim 18, the combination of Aritome and Lee teaches the apparatus of claim 16, wherein the control circuitry is further configured to determine a change of a read window of the first group of memory cells based, at least in part, from subjecting the first group of memory cells to the plurality of PECs at the accelerated rate (figure 4 of Lee teaches a method of finding an optimal erase time by running endurance test, the change of threshold hold indicated in 1p /1e reveal a change of a read window).  

Regarding claim 19, the combination of Aritome and Lee teaches the apparatus of claim 18, wherein the control circuitry is further configured to extrapolate the initial target voltage of the second group of memory cells based at least in part on the determined change of the read window of the first group of memory cells (figure 6A of Aritome teaches to adjust read/verify voltages based on cycle counts).  

Regarding claim 20, the combination of Aritome and Lee teaches The apparatus of claim 18, wherein the control circuitry is further configured to adjust a read window of the second group of memory cells to compensate for the determined change of the read window of the first group of memory cells (figure 6A of Aritome teaches to adjust read/verify voltages based on cycle counts).

Allowable Subject Matter
Claims 8, 9, 10, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Aritome (US 20070253256 Al).
Aritome discloses method, device, system, and module embodiments for memory cycle voltage adjustment. One such method embodiment includes counting a number of process cycles performed on a first memory block in a memory device. This method embodiment also includes adjusting at least one program voltage, from an initial program voltage to an adjusted voltage, in response to the counted number of process cycles.
Regarding claim 6, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the particular quantity of PEC to which the group of memory cells are subjected is representative of a desired service life of the memory device.    
Regarding claim 8 (and the respective dependent claims 9, 10), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: processing device is configured to adjust a read window for subsequent programming operations performed on the second group of memory cells based on the performance characteristic.  
Regarding claim 15, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the memory device comprises a cyclic buffer portion and a snapshot portion comprising the first and second groups of memory cells.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824